DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 6 May 2022 and the Information Disclosure Statements filed on 6 September 2022, 24 May 2022, 6 April 2022, and 7 February 2022
	This office action is made Non Final.
	Claims 1-8, 10-13, 15-20 have been amended.
Claims 9 and 14 have been cancelled.
Claims 1-8, 10-13, 15-20 are pending. Claims 1, 13, and 20 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  6 September 2022, 24 May 2022, 6 April 2022, and 7 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:
As per dependent claim 15, Claim 15 recites being dependent upon claim 14; however, claim 1 was cancelled by the Applicant, making Claims 15 not depend on any independent or dependent claim. Therefore, Claim 15 contains a typographical error. Therefore, throughout this Office Action, Claim 15 will depend on Claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Narayan et al (US 2020/0034874) in further view of Bolder et al (US 20100228603, 9/9/2020)
As per independent claim 1, Narayan discloses a method comprising:
placing images on an existing webpage of an interactive demonstration presentation for an envisioned software product to cover portions of that webpage so that new functionality is displayable on that webpage (Note: the term “envision software product” is not explicitly defined within the claims or specification. Therefore, the broadest reasonable interpretation is applied; 0017; 0031; 0047-0048; 0055-0056: visual elements (advertisements) are placed/local onto a publisher’s webpage in response the user navigating to the page. Since the visual elements are inserted after the user navigated, then the webpage existed prior to the placing. Furthermore, the user can interact with the webpage and the combination of the elements/advertisements result in interactive demonstration for an envisioned software product. 0092 discloses functionality of the advertisement that added to the webpage when the advertisement is added to the webpage. )
adding, via a demonstration controller, a rapid component to a unique area of concern within the existing webpage on top of the existing webpage (0055: visual elements (advertisements) are loaded onto a webpage. Since loaded on a web page, the advertisement is on top of the page. 0091, 0094 The visual elements comprises an engagement layer. The visual element can configure an engagement layer to overlay a mobile advertisement or configure the engagement layer for placement along one or more edges of a mobile advertisement.) 
defining, via the demonstration controller, the rapid components within the existing webpage, ([0017; 0031; 0047-0048; 0055-0056, 0092-0093: visual elements (advertisements) are placed/loaded onto slots of webpage. Placing an visual element/advertisement into an empty slot fills/covers the empty slot with content) and wherein the rapid component stores data required (in memory [0117]) to edit and display the rapid component on the existing webpage ([0043] using markup language code; 0094)( Furthermore, 0091 discloses the visual element comprises information regarding an advertisement and an engagement layer. The visual element can configure an engagement layer to overlay a mobile advertisement or configure the engagement layer for placement along one or more edges of a mobile advertisement. Thus, the visual element contains data to edit and display visual elements. )
wherein the rapid component comprises an element having multiple configurable image states comprising at least a default image state and an interactive image state; wherein the data comprises first information relevant to display and functionality of the default image state of the rapid component and second information relevant to the display and the functionality of the interactive image state of the rapid component.(0092: the mobile advertisement includes a video configured to start playback when an advertisement slot containing the mobile advertisement enters a viewing window rendered on a mobile device, configured to pause playback when the advertisement slot exits the viewing window on the mobile device)
However, the cited art fails to specifically disclose wherein the rapid component comprises an element having multiple configurable image states comprising at least a default image state and an interactive image state responsive to user interaction with the rapid component, wherein the data comprises first information relevant to display and functionality of the default image state of the rapid component and second information relevant to the display and the functionality of the interactive image state of the rapid component. However, Boulder reference discloses an advertisement, displayed on a webpage, comprising a video having multiple states. (0056) Since its displayed on a web page and not within the webpage, the advertisement is on top of the page. Furthermore, when a user moves their mouse over the ad, the advertisement is enlarged and video automatically starts playing. (an interactive image state responsive to user interaction) When the user moves mouse off the ad, the video stops playing (a default image state). (0056) Furthermore, it is implicit in order to display each state as described in 0056, then data comprising information relevant to display and functionality for each state had to be presented.
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include the described features taught by Boulder since it would provide a desire way to induce users to pay attention to advertisements and increase user interest in advertising content, including the amount of time users spend viewing ads, the number of ads viewed, the user actions resulting from ads, as well as revenue generated by advertising.
As per dependent claim 2, Narayan teaches wherein defining the one or more rapid components within the webpage includes one or more of: 
editing the rapid components within the webpage; removing the rapid components from the webpage and defining one or more of: stylistic appearance ([0094] color), interaction ([0091, 0094, 0097-0099] vertical scrolls clicks, visual element within advertisement), and behavior of the one or more rapid components (0097-0099).  
As per dependent claim 3, Narayan teaches the rapid component is configurable to define features of the interactive demonstration presentation including content and interactivity of the interactive demonstration presentation(0091, 0094 , [0100] engagement layer loaded into advertisement).  
As per dependent claim 4, Narayan teaches the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] image). 
As per dependent claim 5, Narayan teaches each rapid component is capable of being interacted with by at least one of: a first found page; other rapid components; and a user ([0097-0100] engagement layer based on user interactions).  
As per dependent claim 6, Narayan teaches each rapid component is configurable to trigger further changes to one or more of: applicable portions of a webpage; and other rapid components (FIG. 7, [0097-0100] advertisement slots different changes). 
As per dependent claim 7, Narayan teaches each rapid component is configurable to: contain one or more other rapid components nested within that rapid component (different content nested in); overlap with one or more other rapid components ([0082, 0091, 0094] engagement layer over advertisement); and layer over-top of one or more other rapid components ([0025, 0091, 0094] engagement layer).  
As per dependent claim 10, Narayan teaches the interactions with the rapid component comprise any valid event for the interactive demonstration presentation including: obtaining focus ([0026] animated coming into view); losing focus ([0026] only animated in view); and activation ([0023] user clicks; 0091, 0094).  
As per independent claims 13 and 20, Claims 13 and 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claim 15, Narayan teaches the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] images).  
As per dependent claims 16, 17, Claims 16, 17 recites similar limitations as in Claims 2-3, 5, 7 and are rejected under similar rationale. 

Claims 8, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in further view of Boulder in further view of Weald et al (US 2016/0283460)
As per dependent claim 8, Narayan teaches wherein each rapid component is:  having a plurality of definable states ([0012] definable schema with attributes).  However, Narayan does not teach a self-contained document object model (DOM) element. However Weald teaches a self-contained document object model (DOM) element ([0280] teaches self contained DOM) 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage.
As per dependent claim 11, Narayan teaches the definable states of the rapid component are editable and comprise at least one of: display associated with that rapid component ([0043] using markup language code; 0094-0095); styling associated with that rapid component (0094-0095: color); behavior associated with that rapid component (engagement layer); interactions associated with that rapid component (0097-0099: engagement layer); intra-actions associated with that rapid component (0097-0099: engagement layer); and contents associated with that rapid component (0093-0099; [0043] using markup language code).  
As per dependent claim 12, Narayan teaches the definable states of each rapid component comprise at least one of: a default state, a hover state, a hovered state, a dragging state, a dropped state, a dragged state, a clicked state ([0026, 0093-0094] the claim doesn’t specify what state is, user clicks advertisement records event), and an active state.
As per dependent claim 18, Claim 18 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Narayan teaches each rapid component is:, and wherein each rapid component: contains first found information relevant to display and functionality of that rapid component (an advertisement recovered), and contains second found information relevant to the display and the functionality of that rapid component when that rapid component is displayed and interacted with (markup language), and wherein interactions with that rapid component modify a state of that rapid component or other rapid components associated with that rapid component ([0025] records user mouse clicks).  However, Narayan fails to disclose wherein each rapid component is: a self-contained document object model (DOM) element having a plurality of definable states. However, Weald et al disclose wherein each rapid component is: a self-contained document object model (DOM) element ([0280] teaches self contained DOM); element having a plurality of definable states ([0012] definable schema with attributes)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage. 
As per dependent claim 19, Claim 19 recites similar limitations as in Claim 10 and rejected under the similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177